Citation Nr: 0010084	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease with coronary artery disease and history of coronary 
artery bypass graft, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The appellant served on active duty from November 1945 to 
August 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. The most recent medical evidence in this case does not 
reflect a diagnosis of more than one episode of acute 
congestive heart failure in the past year, or METs of 
greater than three but less than 5, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

2. The competent evidence does not show a typical history of 
acute coronary occlusion or thrombosis or history of 
substantiated repeated anginal attacks, with limitation to 
only light manual labor.

3. There is competent evidence of elevation of systolic blood 
pressure, but there is no showing that the  heart is 
definitely enlarged, severe dyspnea on exertion, or such 
arrhythmias as paroxysmal auricular fibrillation, or 
flutter, or paroxysmal tachycardia.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for rheumatic heart disease with coronary artery 
disease and history of coronary artery bypass graft have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a), 5110(g) (West 1991); 
38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code (DC) 7000, 7005, 7017 (1997) & (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the appellant was provided three VA examinations for 
rheumatic heart disease with coronary artery disease and 
history of coronary artery graft since 1997 including one 
less than a year ago.  In addition, the RO obtained numerous 
VA medical records that the appellant indicated were 
available.  The appellant has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999). 

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board also notes that after the appellant filed his 
initial claim, portions of the VA schedule of rating criteria 
governing cardiovascular disorders, including the criteria 
under Diagnostic Codes 7000, 7005 and 7017, were amended 
effective January 12, 1998.  Accordingly, the Board will 
apply the regulation most favorable to the appellant.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

Finally, in deciding claims for VA benefits, "when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant submitted a claim seeking entitlement to an 
increased evaluation for rheumatic heart disease with 
coronary artery disease and history of coronary artery graft.

The appellant was first granted service connection for 
rheumatic heart disease in October 1946.  In 1986, the 
appellant underwent cardiac catheterization and a 
percutaneous coronary angioplasty and his disability rating 
was increased to 30 percent.  This rating was continued by 
rating decision dated in December 1990.  In June 1996, the 
appellant underwent coronary artery bypass graft.  He then 
sought an increased disability evaluation.

From August 1996 to June 1997, the appellant was seen on an 
outpatient basis by the VA medical center.  He was treated 
for chest pain and discomfort, but the treatment notes 
indicate stable angina.  In June 1997, the appellant 
underwent an exercise treadmill test.  He exercised to a METS 
score of 7.0.
In October 1997, the appellant was provided a VA examination.  
The examiner noted the appellant's history of heart disease, 
and noted his occasional complaints of chest pain. X-rays 
showed no enlargement of the heart, and electrocardiogram 
(EKG) revealed sinus bradycardia but was otherwise within 
normal limits. There was no heart murmur noted and the 
appellant's blood pressure was 138/70.  The diagnoses 
included angina pectoris, coronary artery disease status post 
angioplasty, and status post coronary artery bypass graft.

In June 1998, the appellant was provided a second VA 
examination.  The appellant reported very occasional chest 
pains when working hard such as mowing the lawn or shoveling 
snow.  The examiner noted that heart sounds were normal and 
there was no murmur noted.  EKG revealed sinus bradycardia 
with sinus arrhythmia, and was otherwise normal.  Chest x-ray 
revealed pulmonary emphysema.  The blood pressure was 150/98.  
The examiner diagnosed the appellant's shortness of breath as 
related to his emphysema and found no evidence of rheumatic 
heart disease apparent at that time.  Because the examiner 
did not report the results of stress testing which was 
required, another VA examination was provided to the 
appellant.  This third VA examination was performed in April 
1999.  The examiner reviewed the results of stress tests and 
the results of her examination of the appellant.  A soft 
murmur of two over six was noted at the apex area.  There was 
no evidence of congestive heart failure, no rales, no edema, 
and no liver enlargement.  Blood pressure was 152/96; it was 
noted that past blood pressure readings in June and July 1998 
ranged from 164-190/78-92.  Carotid bruises were clear to 
auscultation.  EKG was normal, stress test was negative, EKG 
on stress test was regular baseline and normal.  The 
appellant's MET level was 7 with no chest pain or arrhythmia 
noted. According to the medical history indicated in the 
report of the April 1999 VA examination, the appellant has 
been informed to avoid strenuous physical activity such as 
walking long distances, or shoveling snow.

Under the current regulations, a 30 percent rating is 
warranted for rheumatic heart disease with coronary artery 
disease and history of coronary artery graft where a 
"workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray".  38 C.F.R. 
§ 4.104, DC 7000, 7005, 7017 (1999).

A higher rating, of 60 percent, requires disability more 
closely reflecting "more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater then 3 METs but not greater then 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent".  Id.

Because the regulations governing cardiovascular disorders 
have changed since the appellant filed hi initial claim for 
an increased evaluation, the Board is required to look at 
both the old and the current regulations and apply the 
regulation that is most favorable to the appellant.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).

The regulatory criteria prior to January 12, 1998 provided 
that a 30 percent disability evaluation was warranted for 
rheumatic heart disease with coronary artery disease and 
history of coronary artery graft when there is "from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart".  38 C.F.R. 
§ 4.104, DC 7000 (1997).  A coronary bypass warrants 
disability evaluation as arteriosclerotic heart disease under 
the old regulations, with a minimum rating of 30 percent.  
38 C.F.R. § 4.104, DC 7017 (1997).  Arteriosclerotic heart 
disease warrants a 30 percent rating under the old 
regulations "following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attacks, 
ordinary manual labor feasible".  38 C.F.R. § 4.104, DC 7005 
(1997).

A higher evaluation, of 60 percent, was not warranted under 
the old regulations, unless there was evidence of "the heart 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
more than light manual labor is precluded".  38 C.F.R. 
§ 4.104, DC 7000 (1997).  Rated as arteriosclerotic heart 
disease, a 60 percent evaluation is not warranted unless 
"following typical history of acute coronary occlusion or 
thrombosis, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible".  
38 C.F.R. § 4.104, DC 7005 (1997).

After review of the record the Board finds that the criteria 
for an evaluation in excess of 30 percent have not been met.  
Under the new regulations, the appellant is entitled to a 
rating of 30 percent based on his METs score of 7, and the 
lack of more than one episode of acute congestive heart 
failure in the past year, which would justify a higher rating 
of 60 percent.  38 C.F.R. § 4.104, DC 7000, 7005, 7017 
(1999).  Under the old regulations, the appellant is also 
entitled to a rating of 30 percent based on his status post 
coronary artery bypass graft.  38 C.F.R. § 4.104, DC 7017 
(1997).  The appellant would not be entitled to a higher 
rating of 60 percent because he does not have a history of 
substantiated repeated anginal attacks,  and he is capable of 
ordinary manual labor, having only been warned to avoid 
strenuous manual labor.  38 C.F.R. § 4.104, DC 7005 (1997).  
Additionally, the appellant does not have an enlarged heart, 
nor does he have any arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia.  He has 
elevated systolic readings, but his shortness of breath has 
been associated with emphysema, not his service-connected 
cardiovascular disease.  His cardiac symptoms do not nearly 
approximate the criteria for a disability rating of 60 
percent under the old regulations for the rating of rheumatic 
heart disease.  38 C.F.R. § 4.104, DC 7000 (1997).

The Board will therefore apply the regulation most favorable 
to the appellant (in this case both the old and the new 
regulations provide the same rating) and finds that he is 
entitled to no more than a 30 percent evaluation for his 
service connected rheumatic heart disease with coronary 
artery disease and history of coronary artery graft.  Karnas, 
supra.  The criteria for a rating in excess of 30 percent 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, DC 7000, 7005, 7017 (1997) & 
(1999).

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 30 percent for service 
connected rheumatic heart disease with coronary artery 
disease and history of coronary artery graft is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

